Case 8:20-cv-01172-MAA Document 23 Filed 08/17/21 Page 1 of 1 Page ID #:1752




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      RICHARD F. PENA,                      ) Case No: 8:20-CV-01172-MAA
 12                                         )
                                            ) JUDGMENT
 13               Plaintiff                 )
                                            )
 14         v.                              )
                                            )
 15   KILOLO KIJAKAZI, Acting               )
      Commissioner of Social Security,      )
 16                                         )
                  Defendant.                )
 17
 18
 19         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
      Four of 42 U.S.C. § 405(g),
 20
            IT IS ORDERED that judgment is entered in accordance with the Order of
 21
      Remand.
 22
 23
      DATE: August 17, 2021               /s/ Maria A. Audero
 24                                 THE HONORABLE MARIA A. AUDERO
                                    United States Magistrate Judge
 25
 26

                                           -1-
